DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 depend on claim 1 and, therefore, are also rejected.
Claim 1 introduces the variables “Z1” and “Z2” however does not define these variables in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (WO 2009/041512).
With regards to claims 1 and 2, Hashimoto teaches a liquid crystal composition (title) that contains a polymerizable chiral compound (0007) and a photopolymerization initiator (0007) and a polymerizable compound with the following structure:

    PNG
    media_image1.png
    119
    735
    media_image1.png
    Greyscale

(0008) wherein

    PNG
    media_image2.png
    678
    1346
    media_image2.png
    Greyscale

(0008) and

    PNG
    media_image3.png
    393
    1334
    media_image3.png
    Greyscale

(0008).  Hashimoto further teaches the compound to be one of the following compounds:

    PNG
    media_image4.png
    824
    636
    media_image4.png
    Greyscale


With regards to claims 3 and 4, Hashimoto teaches the addition one of the following polymerizable compounds:

    PNG
    media_image5.png
    367
    366
    media_image5.png
    Greyscale

(0053).
With regards to claim 5, Hashimoto teaches the amount of the bifunctional monomer to be 29.1 parts and the amount of monofunctional monomer to be 7.3 parts (0162 table 1) reading on a 80/20 ratio.
With regards to claim 7, Hashimoto teaches the composition to contain an organic solvent (0076).
With regards to claim 8, Hashimoto teaches the composition to be used to make an optical material (0001) such as a film (0001).
With regards to claim 9, Hashimoto teaches the process of using the composition to be applying to a substrate, drying, orienting and polymerizing on the substrate (0002) wherein the polymerization occurs by irradiation (0008).
With regards to claim 10, Hashimoto teaches the composition to be used for a display device (0001-0002).


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwana et al (US 2016/0115338).
With regards to claims 1 and 2, Kuwana teaches a polymerizable composition that contains a polymerizable compound and an organic solvent (abstract), a chiral compound (0071) and a polymerization initiator that includes Irgacure OXE-01 (reading on an oxime ester) (0096).  Kuwana further teaches the polymerizable compound to be the following compound:

    PNG
    media_image6.png
    78
    483
    media_image6.png
    Greyscale

(0029).
With regards to claims 3 and 4, Kuwana further teaches the composition to include one of these monofunctional monomers:

    PNG
    media_image7.png
    259
    560
    media_image7.png
    Greyscale

(0036).
With regards to claim 5, Kuwana teaches the amount of the bifunctional monomer to be a total of 60 parts and the amount of monofunctional monomer to be a total of 40 parts (0124 table 1) reading on a 60/40 ratio.
With regards to claim 6, Kuwana teaches the oxime ester polymerization initiator to be Irgacure oxe-01 (0096) which has the following structure:

    PNG
    media_image8.png
    199
    222
    media_image8.png
    Greyscale

(reading on formula 4-2).
With regards to claim 7, Kuwana teaches the addition of an organic solvent (0094).
With regards to claim 8, Kuwana teaches the composition to be used for optical film (0113).
With regards to claim 9, Kuwana teaches the composition to be applied to a substrate (0002), heating the composition (reading on drying) (0002) followed by curing through irradiation (0002).
With regards to claim 10, Kuwana teaches the composition to be used for displays (0001).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763